DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The 35 USC 101 rejection is overcome by the amendment.
2.  A new rejection is found below which addresses the claim amendments and remarks and is made FINAL.  The examiner suggests further amending of the claims (as found in the Non-Final office action) which may result in a more favorable outcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8 and 17-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Blowers et al. US 2017/0215034 in view of Duarte US 2012/0238234  and {Kazdin et al. US2005/0073420 or Klein et al US 2016/0209491}
As per claim 1, Blowers et al. US 2017/0215034 teaches a method of transmitting a message, the method comprising: 
- allowing a user of a first device to request transmission of a message (Para #53 teaches a tag is placed on the tracked object (eg. child) and a parent (commander/guardian) has an application that monitors the device.  Para #54 teaches that when the tracked object becomes lost, the parent’s commander/guardian app will request a geo-tracking request of the lost object and an alert is sent to volunteers in the area, etc..  Para #59 teaches that after the message request is sent, the cloud server sends out messages to volunteers); 
[0053] Tag: A simple tag 10 that can be affixed easily and discretely to an object that broadcasts a geo-tracking token. An active beacon (periodic beaconing) or a passive beacon (beaconing in response to a probe request) can be created. WiFi communication mechanism is used for broadcasting a beacon signal. WiFi covers longer distance.
[0054] Commander/Guardian smartphone app 20: The functionalities of commanders and guardians' app 20 are the same except that commanders can configure the schedule of guardians for monitoring. Guardians can detect the presence of the Tag (Geo-Fencing) and periodically upload its location to a cloud server 40, and the commander's app 20 can access and display the location information. The app also enables the parents to directly monitor their tag-tracked objects 10 (Geo-Fencing). When a tagged object 10 gets lost, the app 20 issues a geo-tracking request via a cloud server 40 and manages the geo-tracking process for the commanders. The terms “commander” and “guardian” will be used functionally synonymously with the smartphone term “apps” that commanders and guardians possess.
[0059] Geo-Tracking: Geo-Tracking includes an active method to follow the object's location as well as to look for the location of a missing object. As illustrated in FIG. 3, the process starts when commanders report a missing tagged child to a cloud server 40. When a cloud server 40 receives a missing object report, it enables volunteers in the area of the missing tagged object 10 by sending a service request message.
- obtaining a location of a second device (Para #55 teaches that the cloud server will, upon determining that a tracked device is lost, determine it’s position/location)  ; and 
[0055] Volunteer sensor app 30: The app will be installed in the sensors including WiFi AP infrastructures (i.e., using OpenWrt API) and smartphones of volunteers during the registration. The app will remain in a disabled state most of the time. When a geo-tracking service request is received, the app 30 will be automatically enabled to send probe requests to sense the tagged missing object 10. When a sensor is able to receive a geo-tracking token from a (missing) object's tag 10, it relays its location to the commanders through a cloud server 40. The owners of smartphones do not have to be consciously involved in the search process, and it does not interrupt any original functions of the sensors or smartphones. The term “volunteer” will be used synonymously with the smartphone term “app” that volunteers possess.
5- transmitting said message to devices within a certain range of said second device (Para #59 teaches that when an object is determined to be lost, a message is sent to volunteers “in the area”, which reads on the claim (note that the claim has no metes/bounds regarding “within a certain range”).  Para #61 teaches an Amber Alert which is an alert to persons in the proximate area of the lost object/child.   Blower’s claim 1 below teaches sending out messages to volunteers)
[0059] Geo-Tracking: Geo-Tracking includes an active method to follow the object's location as well as to look for the location of a missing object. As illustrated in FIG. 3, the process starts when commanders report a missing tagged child to a cloud server 40. When a cloud server 40 receives a missing object report, it enables volunteers in the area of the missing tagged object 10 by sending a service request message. When a geo-tracking service request is received by a volunteer, it sends a probe request to trigger a probe response from the missing tagged object 10. When a volunteer receives a probe response from a missing object's tag 10, it relays its location to the commanders. When a missing tagged object 10 has been found, it will be able to disable the sensors.
[0061] Most people may be willing to support the availability of a child protection system. However, they may be reluctant to get actually involved in recovering a tagged missing child 10. For example, as illustrated in Fig. 4, although many volunteers would be willing to receive an Amber Alert via SMS, Google, and Facebook, it is not clear how many recipients are willing to actively be involved in recovering a missing tagged child 10, especially if the system or application interrupts the volunteer's ongoing tasks, costs volunteer's personal resources significantly, and risks one's privacy and security. Likewise, if the sensing application on a volunteer's smartphone consumes significant energy in addition to interruptions of users' ongoing tasks, it would be hard to recruit and incentivize large active crowd participants.

Also see Blowers’ claim 1 which states that volunteers can be alerted as to the location of the missing object/child:
[Blowers’ Claim 1]:  A system for determining the location of an item of interest, comprising: at least one radio frequency emitter being co-located with said item of interest and producing a secure wireless signal; at least one volunteer/sensor-configured personal communications device configured to: receive said secure wireless signal; and upload its location upon receipt of said secure wireless signal; a computer server to which data, including said location of said at least one personal communications device, can be uploaded; at least one commander/guardian-configured personal communications device configured to: receive said data from said computer server; determine a location of said item of interest from said data; and upload data, including location data and alert messages, to said computer server; and at least one of either said volunteer/sensor-configured or said commander/guardian-configured personal communications device configured to receive data, including location data and alert messages, from said computer server.

further comprising identifying said devices within said certain range of said second device based on known locations of a plurality of devices (Blowers Para #59 teaches that the cloud server will send out alerts to volunteers “in the area of the missing tagged object” which inherently requires the cloud server to determine the known locations of the plurality of devices/volunteers so that a message will (or will not) be sent to volunteers “in the area” – otherwise the volunteer(s) is/are deemed not to be in the area and an alert is not sent to them).   NOTE that the claim does not specify the granularity of the “known locations”, ie. it can merely mean that the users’ locations are in a certain cell or a certain area instead of being an exact location known to 1 meter/foot/etc.
[0059] Geo-Tracking: Geo-Tracking includes an active method to follow the object's location as well as to look for the location of a missing object. As illustrated in FIG. 3, the process starts when commanders report a missing tagged child to a cloud server 40. When a cloud server 40 receives a missing object report, it enables volunteers in the area of the missing tagged object 10 by sending a service request message. When a geo-tracking service request is received by a volunteer, it sends a probe request to trigger a probe response from the missing tagged object 10. When a volunteer receives a probe response from a missing object's tag 10, it relays its location to the commanders. When a missing tagged object 10 has been found, it will be able to disable the sensors.

but is silent on wherein said message comprises a photo of a missing animal, person or object; and
at least one of (i) obtaining a movement direction of said second device, wherein said devices within said certain range of said second device are further identified based on said movement direction of said second device, and (ii)  obtaining movement directions of one or more of said plurality of devices, wherein said devices within said certain range of said second device are further identified based on said movement directions of said one or more of said plurality of devices.
With regard to “..wherein said message comprises a photo of a missing animal, person or object..”, at least Duarte US 2012/0238234 teaches tracking an object (child, etc.) whereby the parent can include a picture of the child in the message (Figure 4a teaches including child’s picture #408, #410.  Figure 6C shows that the picture is included in the lost child alert message sent to persons who can/will look for the child).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Blowers, such that wherein said message comprises a photo of a missing animal, person or object, to provide the ability to show the message recipient what the lost object looks like for easier identification.
With regard to “..at least one of (i) obtaining a movement direction of said second device, wherein said devices within said certain range of said second device are further identified based on said movement direction of said second device, and (ii)  obtaining movement directions of one or more of said plurality of devices, wherein said devices within said certain range of said second device are further identified based on said movement directions of said one or more of said plurality of devices”, See Kazdin or Klein who teach varying designs regarding direction of a tracked user/device:
i) At least Kazdin et al. US2005/0073420 teaches tracking a direction of a tracked child after they cross a boundary tracking area (See his claim 8 below) which determines a direction the child is traveling and would be used in selecting the person(s) who would be in that specific area/location (as per Blowers’ concepts/alerting).
Claim 8: The system as defined in claim 1 further including means to determine the direction of travel of the child wearing said at least one child monitoring module after the child has crossed the wire defining the periphery of the pet containment area.
Using this concept (ie. direction of travel) to further enhance the child’s location, one skilled can readily use this with Blowers to determine which volunteers to send an alert to (ie. Blowers sends alerts to proximate/nearby users) and a direction of travel would either include certain users (child moving in their direction) OR it would exclude certain users (child is moving AWAY from their direction).
ii) Klein et al US 2016/0209491 teaches determining the location of two devices relative to each other (Abstract, figures) where the distance between the two devices AND direction between them is determined to assist in finding each other (it can work in both ways, parent-to-child OR child-to-parent):
[0018] It is another object of the present invention to provide the system as defined above, wherein said first module is configured to detect relative direction of movement of said second module.
[0091] This may be in some embodiments performed in both directions. That is, once the child understands that he is being lost, he will receive using his device, a notification on the possible direction in which his parent is at.
Using this concept with Blowers, one skilled can see using distance will provide the system with an understanding as to who the child is moving toward (or away from) and then Blowers can alert the closest parent.   Since Blowers supports Bluetooth (Para#66), it has a finite distance and can be used to rule-in or rule-out which parent to show a relative distance/direction to (ie. which parent(s) or volunteers to send an alert to).  If the parent is too far, no alert is sent.
Also note that Klein teaches that the locating can be performed in either direction, ie. from parent-to-child OR from child-to-parent, hence the tracking can be performed on the persons/volunteers as they move (relative to the child) and thusly they can be alerted (or not alerted) based on their distance/location and relative movement to the child) – See Para’s #18 and #91 above.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that at least one of (i) obtaining a movement direction of said second device, wherein said devices within said certain range of said second device are further identified based on said movement direction of said second device, and (ii)  obtaining movement directions of one or more of said plurality of devices, wherein said devices within said certain range of said second device are further identified based on said movement directions of said one or more of said plurality of devices, to provide a direction of travel of the lost object/person so that searchers understand where best to look.

Note that Goodwill (see applicant’s IDS), pertinent but not cited, teaches on-going tracking of the tracked person/device, hence as the user moves, the system would inherently modify WHO gets alerted since the tracked device will be moving closer/farther to/from various other users:
From Para #46:  The GPS co-ordinates that are communicated from the tracker to the dongle (and its associated smart phone type device and smart phone app) allow a user at the smart phone type base station to know the location of the tracked device on an ongoing basis. It is emphasized that these kinds of displays are non-limiting and any future type of display (for example, three dimensional display) or other tracking information communication form (for example, audio communication to the user, brain-computer direct interface style communication to the user), now known or to be developed in the future, may be used.


As per claim 8, Blowers teaches claim 1, wherein said message is transmitted by an Internet server (Blowers teaches that message(s) can be sent from a Cloud Server (to volunteers) and it is located in the Internet/Cloud).  


As per claim 13, Blowers teaches claim 12, but is silent on wherein said plurality of devices is associated with a plurality of users and said plurality of users is associated with said user of said first device.  
At least Duarte US 2012/0238234 teaches an alert group where members are defined in a local geographical area and essentially join the membership based on their neighborhood/location – thusly, there is the first user who joins/associates with the plurality of other users (in the neighborhood), which reads on the claim:
A system and method are disclosed for creating groups associated with defined geographical neighborhoods for the purpose of providing and distributing information to members of the neighborhood groups, and soliciting assistance from members of the neighborhood groups. For example, an alert concerning a missing child may be sent from a user device (e.g., smart phone) to a server located on the Internet for distribution to user devices of members of a neighborhood groups. The notified members, in turn, using their respective user devices, may send notifications to the alert-originating user (as well as other members) of their participation in the search for the missing child. Additionally, the notified members may send notifications to the alert-originating user of the finding of the lost child. Such features may also apply to other alerts and/or notifications sent to members of a neighborhood group. {Abstract}
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Blowers, such that wherein said plurality of devices is associated with a plurality of users and said plurality of users is associated with said user of said first device, to provide the ability for users to be associated with each other and also associated near each other (ie. in a neighborhood) so that the alerts are contained in a typical location of the lost object/person (ie. a child will typically be near the home, so the alerts will go out to the neighborhood).

As per claim 17, this claim is rejected in its entirety by the rejection of found in claim 1.  Note that the “computer readable medium for storing instructions when executed on a computer system” that perform the method steps are taught by Blowers in the figures as well as claim 1 which teaches the system (ie. hardware devices) and claim 9 which teachs the method steps (ie. software program instructions) in the user devices and cloud computer).


	As per claim 18, this claim is rejected in its entirety by the rejection of found in claim 1.  Note that the electronic device is taught in the figures (see smart phones and tag) and claim 1 teaches the system devices, to include electronic device(s) used in said system.  



Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blowers/Duarter/{Kazdin or Klein} and further in view of Beaty et al. US 2017/0084151
As per claims 3-4, Blowers teaches claimed in claim 1, but is silent on wherein said message is transmitted by said first device (ie. parent) OR wherein said message is transmitteed by said second device (ie. lost child).  
Blowers teaches that the “message” is sent from the cloud server (to the volunteers) but one skilled would envision that the guardian/parent or child would be enabled to send the alert as well.
At least Beaty et al. US 2017/0084151 teaches an ad-hoc network that uses local beacons/alerts sent from the parent and/or tracked device/child where he teaches that the beacons/alerts can be sent by either parent or child device (Para #26), which reads on the message being transmitted by said first device OR said second device.  Figure 3a shows various beacons/alerts, eg. CHILD LOST #301 and CHILD PRESENCE #303, which read on the claim (ie. either device can send either message)):
[0026] Turning now to FIG. 3, an example of how this iBeacon packet format can be employed to identify a particular type of alert as well as to identify an individual, pet, item, etc. that is the subject of the alert. In this specification, the term alert will be used generally to describe any type of advertisement packet that is broadcast by any type of device (e.g., by a user device, a child device, or a location device). As shown, the present invention defines an alert packet format in which the proximity UUID field of an iBeacon packet is used to define an alert identifier while the combination of the major and minor fields of the iBeacon packet is used to define an identifier of the subject of the alert.
[0027] FIG. 3A provides examples of various types of alerts that can be employed including a child lost alert type 301, a child lost forwarded alert type 302, a child presence alert type 303, and a location alert type 304. As mentioned above, each type of alert can be identified using a specific alert identifier. In embodiments that employ the iBeacon packet format, this alert identifier can be a 16 byte number. For example, the child lost alert identifier can be defined as “a50bb6e-0025-4d18-bab8-0308db25662d” such that any child lost alert would include this 16 byte identifier within the proximity UUID field. Similarly, the child lost forwarded alert identifier can be defined as “f0908652-4bb2-48a2-95c8-3e03bba9da99” such that any child lost forwarded alert would include this 16 byte identifier within the proximity UUID field.
[0030] As mentioned above, child devices 102a-102n and location devices 103a-103n can typically be in the form of beacons which continuously advertise their presence. In other words, each of these devices can periodically broadcast a BLE packet containing the appropriate alert. In the case of a child device, a child presence alert (e.g., an iBeacon packet containing the child presence alert identifier as the proximity UUID) that includes the child's unique identifier (e.g., within the major and minor fields of the iBeacon packet) will be broadcast. In contrast, in the case of a location device, a location alert (e.g., an iBeacon packet containing the location alert identifier as the proximity UUID) that includes the location's unique identifier will be broadcast. Because the child and location devices continuously broadcast these alerts, any user device that comes within proximity of the child or location devices will receive the broadcast alert and will become aware of the presence of the child or the location.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Blowers, such that wherein said message is transmitted by said first device (ie. parent) OR wherein said message is transmitteed by said second device (ie. lost child), to provide the ability for anyone involved to send a message request, ie. 1st user/parent, 2nd user/lost object or the network server.


As per claim 5, the combo teaches claim 4, wherein said request is transmitted to said second device and said second device transmits said message to said devices within said certain range of said second device in response to said request (As stated in the rejection of claims 3-4, Beaty teaches that any device (ie. parent, child, other device) can send out (and receive) any of the messages shown in figure 3a.  So if a child is lost and the parent sends out a CHILD LOST alert (#301), it can be received by any proximate device and be FORWARDED (#302), hence a child device (ie. 2nd device) can sent out this message/alert to any proximate devices (ie. other parents), which reads on the second device transmits a message/alert to other devices within a certain range of the second device – note that short-range communications such as bluetooth can only transmit a certain range/distance, which reads on the claim as well).  

 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blowers/Duarter/{Kazdin or Klein} and further in view of Bartfeld US 2010/0042430
As per claim 9, Blowers teaches claim 8, and said Internet server transmits an image of a second size to at least one of said devices within said certain range of said second device, said second size being larger than said first size (Duarte teaches at least the cloud server sending out a message which includes a picture, see Figure 6c shows PICTURE.  NOTE that a file server has literally no constraints on memory, hence it can store large, uncompressed files to send while a mobile phone typically compresses photo/picture data to conserve memory, which reads on the second size being larger than a first size);
But is silent on
wherein said first device and/or said second device transmits an image of a first size to at least one of said devices within said certain range of said second device. 
Bartfeld US 2010/0042430 teaches that a phone can take a picture and then compress the image for transmission, hence it has a smaller size than image(s) that can be stored on a server and transmitted from the server since the server has virtually no constraints on memory.   Similarly, this means that the file size sent from the phone will be smaller when compared with the server’s file size (as is rejected above)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Blowers, such that wherein said first device and/or said second device transmits an image of a first size to at least one of said devices within said certain range of said second device, to provide the ability for either 1st/2nd device to be able to support the search by sending an image for easier identification.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blowers/Duarter/{Kazdin or Klein} and further in view of Bartfeld US 2010/0042430 and Beaty et al. US 2017/0084151
As per claim 10, Blowers teaches claim 9, wherein said Internet server transmits said image of said second size to one or more devices connected to said Internet server (See Blowers who teaches the cloud server will send data to users connected to the cloud server) 
but is silent on 
said first device and/or said second device transmits said image of said first size to one or more devices not connected to said Internet server.  
Bartfeld US 2010/0042430 teaches that a phone can take a picture and then compress the image for transmission, hence it has a smaller size than image(s) that are typically stored on a server and transmitted from the server since the server has virtually no constraints on memory.   Similarly, this means that the file size sent from the phone will be smaller when compared with the server’s file size (as is rejected above) – See also Wang (cited later in the rejection), pertinent but not cited who teaches a cell phone that can compress data as well.    Similarly, at least Beaty et al. US 2017/0084151 teaches an ad-hoc network that uses local beacons/alerts sent from the parent and/or tracked device/child where he teaches that a) the beacons/alerts can be sent by either parent or child device (Para #26), which reads on the message being transmitted by said first device OR said second device.  Figure 3a shows various beacons/alerts, eg. CHILD LOST #301 and CHILD PRESENCE #303, which read on the claim (ie. either device can send either message)):
[0026] Turning now to FIG. 3, an example of how this iBeacon packet format can be employed to identify a particular type of alert as well as to identify an individual, pet, item, etc. that is the subject of the alert. In this specification, the term alert will be used generally to describe any type of advertisement packet that is broadcast by any type of device (e.g., by a user device, a child device, or a location device). As shown, the present invention defines an alert packet format in which the proximity UUID field of an iBeacon packet is used to define an alert identifier while the combination of the major and minor fields of the iBeacon packet is used to define an identifier of the subject of the alert.
[0027] FIG. 3A provides examples of various types of alerts that can be employed including a child lost alert type 301, a child lost forwarded alert type 302, a child presence alert type 303, and a location alert type 304. As mentioned above, each type of alert can be identified using a specific alert identifier. In embodiments that employ the iBeacon packet format, this alert identifier can be a 16 byte number. For example, the child lost alert identifier can be defined as “a50bb6e-0025-4d18-bab8-0308db25662d” such that any child lost alert would include this 16 byte identifier within the proximity UUID field. Similarly, the child lost forwarded alert identifier can be defined as “f0908652-4bb2-48a2-95c8-3e03bba9da99” such that any child lost forwarded alert would include this 16 byte identifier within the proximity UUID field.
[0030] As mentioned above, child devices 102a-102n and location devices 103a-103n can typically be in the form of beacons which continuously advertise their presence. In other words, each of these devices can periodically broadcast a BLE packet containing the appropriate alert. In the case of a child device, a child presence alert (e.g., an iBeacon packet containing the child presence alert identifier as the proximity UUID) that includes the child's unique identifier (e.g., within the major and minor fields of the iBeacon packet) will be broadcast. In contrast, in the case of a location device, a location alert (e.g., an iBeacon packet containing the location alert identifier as the proximity UUID) that includes the location's unique identifier will be broadcast. Because the child and location devices continuously broadcast these alerts, any user device that comes within proximity of the child or location devices will receive the broadcast alert and will become aware of the presence of the child or the location.
One skilled sees that Bartfeld provides for smaller data files/photo’s to be sent from the mobile device whereas Beaty teaches an ad-hoc network where 1st/2nd devices can all broadcast data to/from each other, which reads on the claim, ie. first or second device transmits said image of said first (smaller) size (ie. via their cell phone) to one or more devices (ie. cell phones) not connected to said Internet server (via the ad-hoc network).  
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that said first device and/or said second device transmits said image of said first size to one or more devices not connected to said Internet server, to provide the ability for the 1st/2nd devices to transmit an image/photo (which is smaller in size than the one sent by the server) since mobile devices typically compress large files.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blowers/Duarte/{Kazdin or Klein} and further in view of {Obuchi et al. US 2005/0134907    OR Lu US 2007/0036445 OR Mitsui US 2007/0280547}
As per claim 11, Blowers teaches claim 9, but is silent on wherein said second size is at least ten times larger than said first size.  
The examiner notes that mobile devices have a) limited capacity to store large files (such as images/photos) and b) limited transmission speeds, hence one skilled would seek to reduce the file size when sending over a network that has limited transmission speed.  
That said, Obuchi OR Lu OR Mitsui each teach that an uncompressed image (or file) can be many times larger than its original size (which reads on the second size is at least 10 times large than the first size) – below teach compressing to 10x or more:
i) Obuchi et al. US 2005/0134907 teaches compression a file over 10x or more than the original file size:
[0019] In general, non-compressed image data has a size 5 to several tens times larger than that of its compressed image data. Therefore, the amount of data transferred on the conventional system bus line 106 is large, thus creating a bottleneck. 
ii) Lu US 2007/0036445 teaches a JPEG picture can have compression to 10x and even 20x:
[0040] The JPEG picture with less than 10X compression rate has acceptable good image quality, 20X compression will have more or less noticeable quality degradation.
iii) Mitsui US 2007/0280547 teaches JPEG provides lossless compression that reduces file sizes several 10’s of times:
[0008] Furthermore, when the image is transferred through a network such as the Internet, it is possible to use joint photographic experts group (JPEG) which is a normally used compression image format with high compression efficiency. The JPEG is an image format developed for the compression and saving of the natural images. The JPEG provides lossless compression, but has an advantage of being capable of reducing the file sizes of some images several ten times.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein said second size is at least ten times larger than said first size, to provide the ability for the server to save/send the uncompresed file and for the 1st/2nd devices to store a file in a compressed format (10x less or even more compression) to save memory/storage on the mobile device.
NOTE that it is well known for a device such as a cell phone to have limited storage capacity and use compression to reduce the size of various files.  At least Wang US 2007/0285735, PERTINENT BUT NOT CITED, teaches a cell phone that compesses a photo image:
 [From 0030]   “… While the initial image data 301 (302 or 303) is displayed on the display unit 102 (referring to step S23), data temporarily stored in the graphics accelerator card or the video card (not shown) of the cell phone 100 (for displaying the photo image 107) is duplicated and is then stored as compressed data 311 (312 or 313) by image-compression unit 101, and the compressed data 311 (312 or 313) is then stored in the second area 103b of the memory unit 103”.







Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blowers/Duarte/{Kazdin or Klein} and further in view of Goodwill et al. US 2011/0187527
As per claim 19, the combo teaches claim 1, but is silent on wherein said movement direction of said second device is determined using information from a compass in said second device and/or from consecutive locations of said second device.   (NOTE: “and/or” is alternative language)
At least Goodwill et al. US 2011/0187527 teaches that a compass application can be stored/run on a smart phone/device.  This provides the ability to determine a movement direction of any device (first, second, others) if/when the are all running the said compass application.
[0048] An embodiment of the invention is directed to a portable tracking/locating system that includes a smart phone-type device, wherein the smart phone-type device includes an accessible wireless radio protocol; and a tracker component associated with (i.e., connected or attached to) the object to be tracked/located. The object to be tracked/located is not a part of the invention per se, and will be understood to be a person, an animal, or an inanimate object (e.g., key ring, car) to which the tracker can be attached or connected to. According to this embodiment, certain application programming interfaces (APIs) and mapping/tracking and other applications (APPs) (e.g., Compass, Augmented Reality, GPS, Google Maps, email, and others known in the art) are, or can be, programmed into the smart phone-type device using, e.g., an appropriate Software Development Kit (SDK). Custom libraries that are made specific to the tracker/locator application can be installed, which will enable the interaction of the smart phone type device with the tracker component. The library will be designed to handle the communication between the particular smart phone or tablet software interface and the dongle, Various operational aspects of the library may include: (i) opening the communication channel to the dongle; (ii) reading information from the dongle that is received from the tracker including, but not limited to, latitude, longitude, GPS coordinate data, tracker ID information (e.g., serial number), signal strength, tracker battery level, and other data; (iii) sending commands to the tracker from the dongle; and (iv) other commands and/or data.
[0053] When an object with an attached tracker is desired to be located, the user selects its name from the list in the database to start the tracking process. The tracker may have different power states to save power. The smart phone's library software sends a message to the dongle to send a signal to the tracker to wakeup. At regular intervals the tracker will wake up to broadcast its location information. The dongle captures the transmission and the smart phone's custom library software will display the location information through one of three interfaces: (i) Radio Frequency interface utilizing the smart phone's built in compass--using, e.g., Augmented Reality view; (ii) Radio Frequency interface utilizing the smart phone's built in compass and built in GPS--using, e.g., Augmented Reality view; or (iii) utilizing the GPS with Internet connectivity on the smart phone (when Internet and GPS connectivity are available)--allowing overlay on a map or, e.g., Augmented Reality view (using, e.g., the smart phone's built in compass). Thus if cellular Internet is available, maps are downloaded to enhance tracking experience (GPS coordinates of the smart phone device and the tracker can both be shown on a on the map on a display of the smart phone type device as shown in FIG. 3). Augmented reality is a term for a live direct or indirect view of a physical, real-world environment whose elements are augmented by computer-generated sensory input, such as sound or graphics. It is related to a more general concept called mediated reality, in which a view of reality is modified (possibly even diminished rather than augmented) by a computer. As a result, the technology functions by enhancing one's current perception of reality. By contrast, virtual reality replaces the real-world with a simulated one. Augmentation is conventionally in real-time and in semantic context with environmental elements.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein said movement direction of said second device is determined using information from a compass in said second device and/or from consecutive locations of said second device, to provide the ability to track a movement direction of a user via a compass (to understand where they are moving/going – to help in locating a lost user/device/etc.).


As per claim 20, the combo teaches claim 1, but is silent on wherein said movement directions of said one or more devices is determined using information from a compass in said one or more devices and/or from consecutive locations of said one or more devices.   (NOTE: “and/or” is alternative language)	At least Goodwill et al. US 2011/0187527 teaches that smart phones/device can have a compass application loaded/run on said phone/device, hence one or more devices can be running compass application to understand in which direction they are moving/going (See Para’s #48 and #53).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein said movement directions of said one or more devices is determined using information from a compass in said one or more devices and/or from consecutive locations of said one or more devices, to provide the ability to track multiple devices’ locations (to help in locating a lost user/device/etc.).


Allowable Subject Matter
The examiner believes that a more favorable outcome may occur if the applicant amends as follows:
Any independent claim + (claims 2 - 7) + (claims 9 - 10) + claim (15 or 16)
Claims 3-4 can be combined in an “or” fashion (either 1st or 2nd device sends).
The other claims should be copied in their entirety.
The above amended claim would recite a highly detailed design that is not found in at least the prior art of record, either alone or in combination.

Below is what the claim would look like using claim 1:
1. A method of transmitting a message, the method comprising: 
- allowing a user of a first device to request transmission of a message; 
- obtaining a location of a second device; and 
5- transmitting said message to devices within a certain range of said second device.  
 wherein said message comprises a photo of a missing animal, person or object (C2). 
wherein said message is transmitted by said first device OR second device (C3 & 4).  
15		wherein said request is transmitted to said second device and said second device transmits said message to said devices within said certain range of said second device in response to said request (C5).  
wherein said second device broadcasts said message (C6)
wherein a nearby device receiving said 25broadcast rebroadcasts said message in dependence on a distance between a current location of said nearby device and said location of said second device (C7).  
wherein said first device and/or said second device transmits an image of a first size to at least one of said devices within said certain range of said second device and said Internet server transmits an image21 of a second size to at least one of said devices within said certain range of said second device, said second size being larger than said first size (C9).  
wherein said Internet server transmits 5said image of said second size to one or more devices connected to said Internet server and said first device and/or said second device transmits said image of said first size to one or more devices not connected to said Internet server (C10).  
10		25further comprising obtaining movement directions of one or more of said plurality of devices and wherein said devices within said certain range of said second device are further identified based on said movement directions of said one or more of said plurality of devices   OR   30further comprising obtaining movement directions of one or more of said plurality of devices and wherein said devices within said certain range of said second device are further identified based on said movement directions of said one or more of said plurality of devices (C15 or C16).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414